Citation Nr: 1535078	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-36 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  The propriety of the reduction from 30 percent to 0 percent for left knee limitation of extension, effective July 1, 2013.

2.  The propriety of the reduction from 20 percent to 10 percent for lumbosacral strain with degenerative joint disease of the lumbar spine, effective July 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1949 to April 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In his December 2013 VA Form 9 Substantive Appeal, the Veteran requested to appear at a hearing before a member of the Board.  He was scheduled for a hearing in April 2015 but he failed to report to the scheduled hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(e).  

The Veteran's claims folders have been converted entirely to electronic records in the Virtual VA and Veterans Benefits Management System (VBMS) files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Left knee limitation of extension is not manifested by extension that is limited to 10 degrees.  
 
2.  All procedural requirements for a reduction in the evaluation of the Veteran's left knee limitation of extension have been met.
 
3.  Applying the statutory and regulatory provisions to the evidence of record at the time of the April 2013 rating decision, the RO properly reduced the Veteran's left knee limitation extension rating of 30 percent to 0 percent. 

4.  Lumbosacral strain with degenerative joint disease of the lumbar spine is manifested by forward flexion limited to at most 70 degrees, the combined range of motion of the thoracolumbar spine much greater than 120 degrees, and there is no evidence of muscle spasm or guarding.

5.  All procedural requirements for a reduction in the evaluation of the Veteran's lumbosacral strain with degenerative joint disease of the lumbar spine have been met.
 
6.  Applying the statutory and regulatory provisions to the evidence of record at the time of the April 2013 rating decision, the RO properly reduced the Veteran's lumbosacral strain with degenerative joint disease of the lumbar spine disability rating of 20 percent to 10 percent. 


CONCLUSIONS OF LAW

1.  The reduction of the evaluation of the Veteran's left knee limitation of extension from 30 percent to 0 percent was proper.  38 U.S.C.A. §§ 1155, 5107(b), 7105; 38 C.F.R. §§ 3.105 (e), 3.500, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.  

2.  The reduction of the evaluation of the Veteran's lumbosacral strain with degenerative joint disease of the lumbar spine disability from 20 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5107(b), 7105; 38 C.F.R. §§ 3.105(e), 3.500, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2012, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANAYLSIS 

The Veteran appeals the reduction in the disability rating for left knee limitation of extension from 30 percent to 0 percent effective July 1, 2013 and the reduction in the disability rating for lumbosacral strain with degenerative joint disease of the lumbar spine effective July 1, 2013.

Historically, the RO granted service connection for lumbosacral strain with degenerative joint disease of the lumbar spine.  The disability was evaluated as 10 percent disabling under DC 5242, effective March 7, 1969.  In a January 2011 rating decision, the Veteran's lumbosacral strain with degenerative joint disease of the lumbar spine was increased to 20 percent disabling, effective July 6, 2010.  This was based on limitation of motion recently shown.  In the January 2011 rating decision, the RO also granted service connection for left knee limitation of extension.  The disability was evaluated as 30 percent disabling under DC 5261, effective July 6, 2010.  A separate 10 percent rating is assigned for limitation of flexion of that knee.  The Veteran did not appeal that decision.  

In November 2011, the Veteran submitted a request for an increased rating.  He was provided a VA examination in November 2012.  In a January 2013 rating decision, the RO proposed to reduce the Veteran's lumbosacral strain with degenerative joint disease of the lumbar spine rating from 20 percent to 10 percent and reduce the left knee limitation of extension from 30 percent to 0 percent based on the findings of the VA examination.  This was based on improved ranges of motion of the back and the knee.

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  The regulation requires that the beneficiary of the compensation payments be notified at his or her latest address of record of the contemplated action, furnished detailed reasons therefore, and be given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e).  Furthermore, section 3.105(i) requires that the Veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  See 38 C.F.R. § 3.105(i)(1).
 
Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e).

In this case, the Veteran was notified of the proposed reduction in a January 2013 rating decision and a January 2013 letter.  The rating decision and letter furnished detailed reasons for the proposed reduction, and also informed him that he had 60 days in which to submit additional evidence.  The April 2013 rating decision that finalized the proposed reduction is dated well after the end of the 60 days in which the Veteran had to respond.  The Veteran was informed of the final reduction in an April 2013 letter, and notified that the effective date of the reduction would be July 1, 2013.  This was one day after the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements above.  Accordingly, the Board finds that the proper procedure was followed for effectuating a rating reduction in this matter.

The Board will now review the April 2013 rating decision that reduced the rating for lumbosacral strain with degenerative joint disease of the lumbar spine from 20 percent to 10 percent and reduced left knee limitation of extension from 30 percent to 0 percent to determine whether the reduction was supported by the evidence.

There is no question that a disability rating may be reduced.  The circumstances, however, under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

When a rating has been in effect for at least five years, 38 C.F.R. § 3.344 requires that the RO and the Board ensure that a rating reduction be based on an examination that is as full and complete as the examinations that formed the basis for the original and continued ratings and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c).  The Board notes that the Veteran's ratings were not in effect for five years at the time of the reduction and therefore 38 C.F.R. § 3.344 is inapplicable. 

The Veteran's left knee limitation of extension is rated under Diagnostic Code 5261.  Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent rating is assigned for extension that is limited to 20 degrees.  The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71 , Plate II.

During the November 2012 VA examination, left knee extension was shown to be normal and without painful motion.  There was no additional limitation of extension following repetitive use.  Examination also revealed no objective evidence of instability or recurrent subluxation.  The February 2015 VA examination revealed left knee extension 80 to 0 degrees.  There was no additional loss of motion following repetitive use.  Examination also revealed no objective evidence of recurrent subluxation or instability.  

Here, the evidence shows that a compensable degree of limitation of extension of the left knee is not shown, i.e. extension that is limited to 10 degrees or more.  As demonstrated above, left knee extension is essentially normal which results in a noncompensable rating.  Accordingly, the RO properly reduced the Veteran's left knee limitation extension rating from 30 percent to 0 percent.  

The Board has considered whether a separate compensable evaluation is warranted based on limitation of flexion.  38 C.F.R. § 4.71a , Diagnostic Code 5261.  It is shown, however, that the Veteran is separately rated for left knee limitation of flexion under Diagnostic Code 5260.  Furthermore, the evidence is devoid of a showing of left knee ankylosis (Diagnostic Code 5256), semi lunar cartilage with frequent episodes of locking, pain, and effusion into the joint (Diagnostic Code 5258), symptomatic removal of the semilunar cartilage (Diagnostic Code 5259), or impairment of the tibia and fibula (Diagnostic Code 5262).  As such, these diagnostic codes are not applicable.  To the extent that the Veteran has complained of left knee instability (Diagnostic Code 5257), the Board notes that the November 2012 and February 2015 VA examinations both disclosed no objective evidence of instability or recurrent subluxation.  The Board finds that the objective evidence of record is more probative than the lay statements of record.  

The Veteran's lumbosacral strain with degenerative joint disease of the lumbar spine is rated under Diagnostic Code 5242.  Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a .

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

During the November 2012 VA examination, flexion was shown to be limited to 70 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and left and right lateral rotation to 15 degrees even when accounting for pain.  There was no additional limitation following repetitive use.  There was also no showing of guarding or muscle spasms.  While the Veteran was shown to have intervertebral disc syndrome, he did not have any incapacitating episodes.  No neurological problems were identified and/or diagnosed as being associated with the lumber spine.  

The February 2015 VA examination revealed flexion limited to 70 degrees, extension to 5 degrees, right and left lateral flexion to 20 degrees, and left lateral rotation to 15 degrees and right lateral rotation to 30 degrees.  There was no additional loss of motion following repetitive use.  There was localized tenderness or pain on palpation of the joints and/or soft tissue but no guarding or muscle spasm of the thoracolumbar spine.  No neurological problems were identified and/or diagnosed as being associated with the lumber spine.  

As demonstrated above, forward flexion of the thoracolumbar spine is limited to at most 70 degrees, the combined range of motion of the thoracolumbar spine is much greater than 120 degrees, and there is no evidence of muscle spasm or guarding.  Accordingly, the RO properly reduced the Veteran's lumbar spine rating from 20 percent to 10 percent.  

In sum, the RO properly concluded that a reduction was warranted for the Veteran's left knee limitation of extension and lumbosacral strain with degenerative joint disease of the lumbar spine disabilities.  Furthermore, all applicable procedural safeguards to implement a rating reduction were followed.  See 38 C.F.R. § 3.105. Accordingly, the Board finds that the rating reduction for left knee limitation of extension from 30 percent to 0 percent and lumbosacral strain with degenerative joint disease of the lumbar spine from 20 percent to 10 percent, was proper.  


ORDER

The reduction from 30 percent to 0 percent for left knee limitation of extension, effective July 1, 2013, was proper and the appeal is denied.  

The reduction from 20 percent to 10 percent for lumbosacral strain with degenerative joint disease of the lumbar spine, effective July 1, 2013, was proper and the appeal is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


